Citation Nr: 1537188	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-45 207	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of hernia surgery.

2.  Entitlement to service connection for residuals of hydrocele surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1951 to July 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Winston-Salem, North Carolina.  The case was first before the Board in July 2012 where, in pertinent part, the Board remanded the issues on appeal for a VA examination and aggravation opinion.  Subsequently, in a March 2013 decision, the Board denied service connection for hernia and hydrocele surgery residuals.  

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated and remanded the March 2013 Board decision.  Specifically, the Court held that the Board erred in failing to ensure that the directives of the July 2012 Remand had been followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  

In a January 8, 2015 decision, the Board again remanded the issues on appeal for additional development.  Unbeknown to the Board, the Veteran had died on January [REDACTED], 2015, prior to the January 8, 2015 Board Remand; therefore, the January 8, 2015 Board Remand lacked jurisdiction, and must be vacated.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1951 to July 1954.

2.  On January [REDACTED], 2015, the Veteran died.

3.  On January 8, 2015, unaware of the Veteran's death, the Board issued a Remand order in the case. 

4.  On January 22, 2015, the Board was notified that the Veteran had died on January [REDACTED], 2015.

5.  The Veteran's death preceded the issuance of the January 8, 2015 Board Remand.


CONCLUSIONS OF LAW

1.  Due to the death of the Veteran prior to the January 8, 2015 Board Remand, that Board decision lacked jurisdiction and must be vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal on January [REDACTED], 2015.  On January 8, 2015, unaware of the Veteran's death, the Board issued a Remand order in the case.  On January 22, 2015, the Board was notified that the Veteran had died on January [REDACTED], 2015.  As the death of the Veteran preceded the January 8, 2015 Board Remand, the January 8, 2015 Board Remand must be vacated. 

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should 

file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The January 8, 2015 Board Remand is vacated, and the current appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


